Citation Nr: 1329590	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1982 and July 1982 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2011 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a right knee disability.

The Veteran raised an informal claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to his non-service-connected disabilities, to 
include the knee disability presently before the Board (see 
October 2012 VA Form 9).  The issue of entitlement to a TDIU 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current right knee disability 
was incurred or aggravated during his military service. 

 A June 1977 enlistment examination noted a pre-existing 
knee disability.  A June 1982 re-enlistment examination 
noted additional deformity of the right leg and prominence 
of the right patella.

As the evidence of record indicates that symptoms of right 
knee disability "may be" aggravated by service, a VA 
examination is necessary and remand is required.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriate medical 
professional.  The entire claim file 
(i.e., the paper claim file and any 
medical records contained in Virtual VA, 
CAPRI, and AMIE) must be reviewed by the 
examiner.  If the examiner does not have 
access to Virtual VA, any relevant 
treatment records contained in the Virtual 
VA file that are not available on CAPRI or 
AMIE must be printed and associated with 
the paper claim file so they can be 
available to the examiner for review.

In light of the preexisting knee 
disability noted on the Veteran's June 
1977 enlistment examination, the knee 
disability noted on the Veteran's June 
1982 re-enlistment examination, and 
medical history noted throughout the VA 
medical treatment records the examiner is 
to:

(a)  Diagnose all current right knee 
disabilities and provide an opinion as to 
each as to whether they existed at the 
time of entrance or were incurred during 
service.  

(b) As to any disabilities which existed 
at the time of entrance, provide an 
opinion as to whether they were aggravated 
during service beyond the natural 
progression of the preexisting disability.  

The examiner is advised that the term 
"aggravated" means a permanent increase in 
the claimed disability; that is, an 
irreversible worsening of the condition 
beyond the natural clinical course and 
character of the condition due to the 
service-connected disability as contrasted 
to a temporary worsening of symptoms.

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner feels that any 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).

2.  Then, readjudicate the appeal.  If the 
benefit sought remains denied, issue a 
Supplemental Statement of the Case and 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

